Exhibit 10.1

 

 

 

AMENDMENT NO. 3

dated as of

February 26, 2018,

among

CHS/COMMUNITY HEALTH SYSTEMS, INC.,

COMMUNITY HEALTH SYSTEMS, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE AG,

as Administrative Agent

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.

and

JPMORGAN CHASE BANK, N.A.,

as Joint Lead Arrangers,

CREDIT SUISSE SECURITIES (USA) LLC,

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

RBC CAPITAL MARKETS, LLC1,

SUNTRUST ROBINSON HUMPHREY, INC.,

WELLS FARGO SECURITIES, LLC,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

SIEMENS FINANCIAL SERVICES, INC.,

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Bookrunners,

SCOTIA CAPITAL (USA) INC.,

FIFTH THIRD BANK,

and

COMPASS BANK,

as Co-Managers

 

 

 

 

1  RBC Capital Markets is a brand name for the capital markets activities of
Royal Bank of Canada and its affiliates.



--------------------------------------------------------------------------------

AMENDMENT NO. 3 dated as of February 26, 2018 (this “Amendment”), to the Credit
Agreement dated as of July 25, 2007, as amended and restated as of November 5,
2010, February 2, 2012, and January 27, 2014, as further amended as of March 9,
2015, May 18, 2015, December 5, 2016 and May 30, 2017 (as heretofore amended,
supplemented, amended and restated or otherwise modified, the “Credit
Agreement”), among CHS/COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(the “Borrower”), COMMUNITY HEALTH SYSTEMS, INC., a Delaware corporation
(“Parent”), the lenders party thereto (the “Lenders”) and CREDIT SUISSE AG, as
administrative agent (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders.

PRELIMINARY STATEMENT

A.    Pursuant to the Credit Agreement, the Lenders have extended, and have
agreed to extend, credit to the Borrower.

B.    Parent, the Borrower and the Required Covenant Lenders desire that certain
provisions of the Credit Agreement be amended as provided herein.

C.    Parent, the Borrower and the Subsidiary Guarantors are party to one or
more of the Security Documents, pursuant to which, among other things, Parent
and the Subsidiary Guarantors Guaranteed the Obligations of the Borrower under
the Credit Agreement and provided security therefor.

Accordingly, in consideration of the mutual agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. (a) Capitalized terms used but not otherwise defined
herein (including the Preliminary Statement hereto) shall have the meanings
assigned thereto in the Credit Agreement. The provisions of Section 1.02 of the
Credit Agreement are hereby incorporated by reference herein, mutatis mutandis.
This Amendment shall be a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

(b) The amendment to the Credit Agreement described in Section 2 hereof, the
reduction of the Extended Revolving Credit Commitments described in Section 3
hereof and the payment of fees and expenses with respect to the foregoing, in
each case on the Amendment No. 3 Effective Date, are collectively referred to
herein as the “Transactions”.

 

2



--------------------------------------------------------------------------------

SECTION 2. Amendments to the Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 5 hereof, the Credit Agreement is hereby
amended as follows, effective as of the Amendment No. 3 Effective Date (as
defined below):

(a) Section 6.12 of the Credit Agreement is hereby deleted in its entirety and
replaced with “[Reserved]”.

(b) Section 6.13 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

SECTION 6.13. Maximum First Lien Net Leverage Ratio. Permit the First Lien Net
Leverage Ratio as of the last day of any fiscal quarter ending during a period
set forth below to be greater than the ratio set forth opposite such period
below:

 

Period

   Ratio  

October 1, 2017 through June 30, 2018

     5.25 to 1.00  

July 1, 2018 through December 31, 2018

     5.00 to 1.00  

January 1, 2019 through December 31, 2019

     4.75 to 1.00  

January 1, 2020 through June 30, 2020

     4.50 to 1.00  

Thereafter

     4.25 to 1.00  

For the purposes of this Section 6.13, the following terms shall have the
meanings specified:

“First Lien Debt” shall mean, at any time the total Indebtedness of Parent, the
Borrower and the Subsidiaries at such time (excluding (i) Indebtedness of the
type described in clause (h) of the definition of such term or under performance
or surety bonds, in each case except to the extent of any unreimbursed drawings
thereunder and (ii) Indebtedness of the type described in clauses (c), (d), (e),
(i), (j) and (k) of the definition of such term) that is secured by first
priority Liens on any property or asset of Parent, the Borrower and the
Subsidiaries at such time.

“First Lien Net Leverage Ratio” shall mean, on any date, the ratio of (a) (i)
First Lien Debt minus (ii) the aggregate amount of unrestricted cash, cash
equivalents and Permitted Investments that is included on the consolidated
balance sheet of Parent, the Borrower and the Subsidiaries on such date, to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date for which financial statements have been
delivered (or were required to be delivered) pursuant to Sections 5.04(a) or
(b). In any period of four consecutive fiscal quarters in which any Permitted
Acquisition or any Significant Asset Sale occurs, the First Lien Net Leverage
Ratio shall be determined on a pro forma basis in accordance with Section 1.03.

The provisions of this Section 6.13 are solely for the benefit of the Revolving
Credit Lenders and any Lenders having Other Term A Loans and, notwithstanding
the provisions of Section 9.08, the Required Covenant Lenders may (i) amend or
otherwise modify Section 6.13 or, solely for the purposes of Section 6.13, the
defined terms used, directly or indirectly, therein, or (ii) waive any
non-compliance with Section 6.13 or any Event of Default resulting from such
non-compliance, in each case without the consent of any other Lenders.

 

3



--------------------------------------------------------------------------------

SECTION 3. Extended Revolving Credit Commitment Reduction. Upon the
effectiveness of this Amendment, and without any further action of any party
hereto, the Extended Revolving Credit Commitments in effect immediately prior to
the Amendment No. 3 Effective Date will be reduced to $650,000,000 in the
aggregate with such reduction applied on a ratable basis among the Extended
Revolving Credit Lenders. Schedule I attached hereto reflects such reduction in
the Extended Revolving Credit Commitments. For the avoidance of doubt, the
Non-Extended Revolving Credit Commitments shall not be reduced in any way by
this Amendment.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, each of Parent, the Borrower and each Subsidiary
Guarantor hereby represents and warrants to each of the Lenders party hereto
(collectively, the “Consenting Lenders”), the Administrative Agent, the Issuing
Banks and the Collateral Agent that, after giving effect to this Amendment and
the Transactions contemplated hereby:

(a) The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document are true and correct (i) in the case
of representations and warranties qualified as to materiality, in all respects,
and (ii) otherwise, in all material respects, in each case on and as of the
Amendment No. 3 Effective Date as though made on and as of such date, except to
the extent that such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were so true and
correct as of such earlier date (it being understood and agreed that the
Transactions (as defined in this Amendment) shall be deemed to be the Subject
Transactions for the purposes of the representation and warranty made in
Section 3.22 of the Credit Agreement).

(b) No Default or Event of Default has occurred and is continuing.

(c) None of the Security Documents in effect on the Amendment No. 3 Effective
Date will be rendered invalid, non-binding or unenforceable against any Loan
Party as a result of this Amendment. The Guarantees created under such Security
Documents will continue to guarantee the Obligations to the same extent as they
guaranteed the Obligations immediately prior to the Amendment No. 3 Effective
Date. The Liens created under such Security Documents will continue to secure
the Obligations, and will continue to be perfected, in each case, to the same
extent as they secured the Obligations or were perfected immediately prior to
the Amendment No. 3 Effective Date.

 

4



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. This Amendment shall become effective on and as of the
date on which each of the following conditions precedent is satisfied (such
date, the “Amendment No. 3 Effective Date”):

(a) The Administrative Agent shall have received duly executed and delivered
counterparts of this Amendment that, when taken together, bear the signatures of
Parent, the Borrower, each Subsidiary Guarantor and the Required Covenant
Lenders.

(b) The Administrative Agent shall have received a certificate, dated the
Amendment No. 3 Effective Date and signed by a Financial Officer of the
Borrower, confirming compliance with the conditions precedent set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement as if the
Transactions were a Credit Event.

(c) The Administrative Agent shall have received (i) the fees due and payable
under the Engagement Letter dated as of February 9, 2018, among Parent, the
Borrower and each of the Joint Lead Arrangers party thereto (the “Engagement
Letter”), in connection with this Amendment including, with respect to each
Consenting Lender that is an Extended Revolving Credit Lender, (A) an amendment
fee in an amount equal to 0.10% of the aggregate amount of such Consenting
Lender’s Extended Revolving Credit Commitments (whether drawn or undrawn) as of
the Amendment No. 3 Effective Date after giving effect to the reduction in such
Extended Revolving Credit Commitments as set forth in Section 3 hereof and
(B) an arrangement fee in an aggregate amount equal to $1,000,000 to be
allocated among the Consenting Lenders based on their respective Extended
Revolving Credit Commitments (whether drawn or undrawn) as of the Amendment
No. 3 Effective Date after giving effect to the reduction in such Extended
Revolving Credit Commitments as set forth in Section 3 hereof and (ii) all other
amounts due and payable on or prior to the Amendment No. 3 Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder, under the
Engagement Letter or under any other Loan Document.

The Administrative Agent shall notify Parent, the Borrower and the Lenders of
the Amendment No. 3 Effective Date and such notice shall be conclusive and
binding.

SECTION 6. Effect of this Amendment. (a) Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent, the Lenders or any other Secured Party under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances. This Amendment shall
apply and be effective only with respect to the provisions of the Credit
Agreement specifically referred to herein.

(b) From and after the Amendment No. 3 Effective Date, any reference to the
Credit Agreement shall mean the Credit Agreement as modified by this Amendment.

 

5



--------------------------------------------------------------------------------

SECTION 7. Additional Undertakings. Each of Parent and the Borrower covenants
and agrees with each Consenting Lender that, so long as the Credit Agreement
remains in effect and until (a) the Extended Revolving Credit Commitments have
been terminated, (b) the principal of and interest on each Revolving Loan made
in respect of the Extended Revolving Credit Commitments has been paid in full,
(c) all fees and all other expenses or amounts payable under any Loan Document
in respect of the foregoing have been paid in full and (d) all Letters of Credit
have been cancelled or have expired and all amounts drawn thereunder have been
reimbursed in full or other arrangements acceptable to the Issuing Banks and the
Administrative Agent have been made with respect thereto, unless the Required
Covenant Lenders shall otherwise consent in writing, notwithstanding anything in
the Credit Agreement or any other Loan Document to the contrary, neither Parent
nor the Borrower will, nor will they cause or permit any of the Subsidiaries to,
on any date on and after the Amendment No. 3 Effective Date, reinvest any
proceeds of any Asset Sale pursuant to the first proviso of the definition “Net
Cash Proceeds” (for the avoidance of doubt, it being understood and agreed that
the applicable cash proceeds received in respect of any Asset Sale shall
constitute Net Cash Proceeds as and when received); provided that, with respect
to any Asset Sale, without limiting any obligation set forth in the Loan
Modification Agreement dated as of May 30, 2017, among Parent, the Borrower, the
Lenders party thereto and the Administrative Agent, (x) to the extent that the
First Lien Net Leverage Ratio (as defined in Section 6.13 of the Credit
Agreement after giving effect to this Amendment) as of the date of such Asset
Sale and on a pro forma basis for the period of four consecutive fiscal quarters
most recently ended on or prior to such date for which financial statements have
been delivered (or were required to be delivered) pursuant to Sections 5.04(a)
or (b) of the Credit Agreement (such period, the “Test Period”) (but without
giving effect to such Asset Sale or the use of proceeds thereof) is greater than
or equal to 4.5 to 1.0, then the Borrower shall be permitted, in accordance with
the terms of the Credit Agreement, to reinvest a portion of such Net Cash
Proceeds solely to the extent that either (A) such Net Cash Proceeds are applied
to repay Term Loans in accordance with the terms of the Credit Agreement such
that the First Lien Leverage Ratio for the Test Period (determined on a pro
forma basis after giving effect to such Asset Sale and any prior Asset Sale but
without netting any of the Net Cash Proceeds of such Asset Sale and assuming for
such pro forma purposes that the portion of Consolidated EBITDA attributable to
such Asset Sale is equal to the portion attributable to the Net Cash Proceeds
used to repay Term Loans) does not exceed 4.0 to 1.0 or (B) the Required Amount
(as defined below) of such Net Cash Proceeds are applied to repay Term Loans in
accordance with the terms of the Credit Agreement, (y) to the extent that the
First Lien Net Leverage Ratio (as defined in Section 6.13 of the Credit
Agreement after giving effect to this Amendment) as of the date of such Asset
Sale and on a pro forma basis for the applicable Test Period (but without giving
effect to such Asset Sale or the use of proceeds thereof) is greater than or
equal to 4.0 to 1.0 but less than 4.5 to 1.0, then the Borrower shall be
permitted, in accordance with the terms of the Credit Agreement, to reinvest a
portion of such Net Cash Proceeds solely to the extent that either (A) such Net
Cash Proceeds are applied to repay Term Loans in accordance with the terms of
the Credit Agreement such that the First Lien Leverage Ratio for the Test Period
(determined on a pro forma basis after giving effect to such Asset Sale and any
prior Asset Sale but without netting any of the Net Cash Proceeds of such Asset
Sale and assuming for such pro forma purposes that

 

6



--------------------------------------------------------------------------------

the portion of Consolidated EBITDA attributable to such Asset Sale is equal to
the portion attributable to the Net Cash Proceeds used to repay Term Loans) does
not exceed 4.0 to 1.0 or (B) 50% of such Net Cash Proceeds are applied to repay
Term Loans in accordance with the terms of the Credit Agreement and (z) to the
extent that the First Lien Net Leverage Ratio (as defined in Section 6.13 of the
Credit Agreement after giving effect to this Amendment) as of the date of such
Asset Sale and on a pro forma basis for the applicable Test Period (but without
giving effect to such Asset Sale or the use of proceeds thereof) is less than
4.0 to 1.0, then the Borrower shall be permitted, in accordance with the terms
of the Credit Agreement, to reinvest all such Net Cash Proceeds.

For purposes of the foregoing, the “Required Amount” of Net Cash Proceeds with
respect to any Asset Sale shall mean (x) if the First Lien Leverage Ratio for
the applicable Test Period (determined on a pro forma basis after giving effect
to such Asset Sale and any prior Asset Sale and assuming all of the Net Cash
Proceeds of such Asset Sale have been applied to prepay Term Loans) is greater
than or equal to 4.5 to 1.0, 100% of such Net Cash Proceeds or (y) if otherwise,
the sum of (1) an amount of Net Cash Proceeds such that the First Lien Leverage
Ratio for the applicable Test Period (determined on a pro forma basis after
giving effect to such Asset Sale and any prior Asset Sale but without netting
any of the Net Cash Proceeds of such Asset Sale and assuming for such pro forma
purposes that the portion of Consolidated EBITDA attributable to such Asset Sale
is equal to the portion attributable to the Net Cash Proceeds used to repay Term
Loans pursuant to this clause (1)) after applying such Net Cash Proceeds to
prepay Term Loans in accordance with the Credit Agreement is equal to 4.5 to 1.0
plus (2) 50% of any remaining Net Cash Proceeds after the application of the
preceding clause (1).

In addition, other than in respect to the first $50,000,000 in Net Cash Proceeds
in respect of Asset Sales received after the Amendment No. 3 Effective Date, in
the event that the Borrower and the Subsidiaries receive Net Cash Proceeds in
respect of Asset Sales that would be required to be applied to prepay Term Loans
pursuant to Section 2.13(b) but for the $50,000,000 annual threshold in
Section 2.13(b), the Borrower shall voluntarily prepay Term Loans pursuant to
Section 2.12 of the Credit Agreement to the extent that Section 2.13(b) would
have required Term Loans to be prepaid if such $50,000,000 annual threshold did
not apply, but giving effect to the foregoing reinvestment provisions, to the
extent applicable.

With respect to each fiscal quarter during which any Asset Sale occurs, the
Borrower shall deliver to the Administrative Agent (for delivery to the Extended
Revolving Credit Lenders) at the time the Borrower delivers to the
Administrative Agent the certificate for such fiscal quarter pursuant to
Section 5.04(c) of the Credit Agreement, an additional certificate
(a) specifying the amount of Net Cash Proceeds received in connection with Asset
Sales during such fiscal quarter and (b) providing in reasonable detail a
calculation of the amount of Net Cash Proceeds received in connection with such
Asset Sales that were (x) applied to prepay outstanding Term Loans and
(y) reinvested pursuant to the first proviso of the definition of “Net Cash
Proceeds”, together with a description of such reinvestment.

 

7



--------------------------------------------------------------------------------

The provisions of this Section 7 of this Amendment are solely for the benefit of
the Extended Revolving Credit Lenders and a majority in interest of such
Extended Revolving Credit Lenders may (a) amend or otherwise modify this
Section 7 or (b) waive any non-compliance with this Section 7 or any Default or
Event of Default resulting from such non-compliance. In addition, for the
avoidance of doubt, any breach of this Section 7 shall constitute a breach of a
covenant contained in a Loan Document in accordance with Article VII(e) of the
Credit Agreement.

SECTION 8. Reaffirmation. Each of Parent, the Borrower and each of the
Subsidiary Guarantors identified on the signature pages hereto (collectively,
Parent, the Borrower and such Subsidiary Guarantors, the “Reaffirming Loan
Parties”) hereby acknowledges that it expects to receive substantial direct and
indirect benefits as a result of this Amendment and the transactions
contemplated hereby. Each Reaffirming Loan Party hereby consents to this
Amendment and the transactions contemplated hereby, and hereby confirms its
respective guarantees, pledges and grants of security interests, as applicable,
under each of the Loan Documents to which it is party, and agrees that,
notwithstanding the effectiveness of this Amendment and the transactions
contemplated hereby, such guarantees, pledges and grants of security interests
shall continue to be in full force and effect and shall accrue to the benefit of
the Secured Parties.

SECTION 9. Expenses. The Borrower agrees to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with the Loan Documents
(including the preparation of this Amendment), including the reasonable fees,
charges and disbursements of Cravath, Swaine & Moore LLP.

SECTION 10. Notices. All notices hereunder shall be given in accordance with
Section 9.01 of the Credit Agreement.

SECTION 11. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by electronic
transmission (e.g., “pdf”) of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment.

SECTION 12. No Novation. This Amendment shall not extinguish the obligations for
the payment of money outstanding under the Credit Agreement or discharge or
release the Lien or priority of any Loan Document or any other security therefor
or any guarantee thereof. Nothing herein contained shall be construed as a
substitution or novation of the Obligations outstanding under the Credit
Agreement or instruments guaranteeing or securing the same, which shall remain
in full force and effect, except as modified hereby or by instruments executed
concurrently herewith. Nothing expressed or implied in this Amendment or any
other document contemplated hereby shall be construed as a release or other
discharge of the Borrower under the Credit Agreement or any Loan Party under any
other Loan Document from any of its obligations and liabilities thereunder. The
Credit Agreement and each of the other Loan Documents shall remain in full force
and effect, until and except as modified hereby or thereby in connection
herewith or therewith.

 

8



--------------------------------------------------------------------------------

SECTION 13. Governing Law. (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 14. Headings; Titles. Section headings used herein are for convenience
of reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
None of the financial institutions listed on the front cover of this Amendment
as either a “Joint Bookrunner” or a “Co-Manager” shall have any duties or
responsibilities hereunder in their capacity as either a “Joint Bookrunner” or a
“Co-Manager”.

[Remainder of page intentionally left blank]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

CHS/COMMUNITY HEALTH SYSTEMS, INC.,   By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer COMMUNITY
HEALTH SYSTEMS, INC.,   By:  

/s/ Edward W. Lomicka

  Name:   Edward W. Lomicka   Title:   Vice President and Treasurer

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender and as Administrative Agent
  By:  

/s/ Christopher Day

  Name:   Christopher Day   Title:   Authorized Officer   By:  

/s/ Warren Van Heyst

  Name:   Warren Van Heyst   Title:   Authorized Officer

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

ABILENE HOSPITAL, LLC ABILENE MERGER, LLC AFFINITY HEALTH SYSTEMS, LLC AFFINITY
HOSPITAL, LLC BERWICK HOSPITAL COMPANY, LLC BILOXI H.M.A., LLC BIRMINGHAM
HOLDINGS II, LLC BIRMINGHAM HOLDINGS, LLC BLUEFIELD HOLDINGS, LLC BLUEFIELD
HOSPITAL COMPANY, LLC BLUFFTON HEALTH SYSTEM LLC BRANDON HMA, LLC BROWNWOOD
MEDICAL CENTER, LLC BULLHEAD CITY HOSPITAL CORPORATION BULLHEAD CITY HOSPITAL
INVESTMENT CORPORATION CAMPBELL COUNTY HMA, LLC CARLSBAD MEDICAL CENTER, LLC
CAROLINAS HOLDINGS, LLC CAROLINAS JV HOLDINGS GENERAL, LLC CENTRAL FLORIDA HMA
HOLDINGS, LLC CENTRAL STATES HMA HOLDINGS, LLC CHESTER HMA, LLC CHESTNUT HILL
HEALTH SYSTEM, LLC CHHS HOLDINGS, LLC CHHS HOSPITAL COMPANY, LLC CHS
PENNSYLVANIA HOLDINGS, LLC CHS TENNESSEE HOLDINGS, LLC CHS VIRGINIA HOLDINGS,
LLC CITRUS HMA, LLC CLARKSVILLE HOLDINGS II, LLC CLARKSVILLE HOLDINGS, LLC
CLEVELAND HOSPITAL COMPANY, LLC CLEVELAND TENNESSEE HOSPITAL COMPANY, LLC
CLINTON HMA, LLC COATESVILLE HOSPITAL CORPORATION COCKE COUNTY HMA, LLC COLLEGE
STATION MEDICAL CENTER, LLC COLLEGE STATION MERGER, LLC COMMUNITY HEALTH
INVESTMENT COMPANY, LLC CP HOSPITAL GP, LLC CPLP, LLC CRESTWOOD HOSPITAL LP, LLC
CRESTWOOD HOSPITAL, LLC CSMC, LLC DEACONESS HOLDINGS, LLC DEACONESS HOSPITAL
HOLDINGS, LLC DESERT HOSPITAL HOLDINGS, LLC DETAR HOSPITAL, LLC DHFW HOLDINGS,
LLC DUKES HEALTH SYSTEM, LLC DYERSBURG HOSPITAL COMPANY, LLC

 

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

EMPORIA HOSPITAL CORPORATION FLORIDA HMA HOLDINGS, LLC FOLEY HOSPITAL
CORPORATION FORT SMITH HMA, LLC FRANKFORT HEALTH PARTNER, INC. FRANKLIN HOSPITAL
CORPORATION GADSDEN REGIONAL MEDICAL CENTER, LLC GAFFNEY H.M.A., LLC GRANBURY
HOSPITAL CORPORATION GRMC HOLDINGS, LLC HALLMARK HEALTHCARE COMPANY, LLC HEALTH
MANAGEMENT ASSOCIATES, LLC HEALTH MANAGEMENT GENERAL PARTNER I, LLC HEALTH
MANAGEMENT GENERAL PARTNER, LLC HMA FENTRESS COUNTY GENERAL HOSPITAL, LLC HMA
SANTA ROSA MEDICAL CENTER, LLC HMA SERVICES GP, LLC HMA-TRI HOLDINGS, LLC HOBBS
MEDCO, LLC HOSPITAL MANAGEMENT ASSOCIATES, LLC HOSPITAL OF MORRISTOWN, LLC
JACKSON HMA, LLC JACKSON HOSPITAL CORPORATION JEFFERSON COUNTY HMA, LLC KAY
COUNTY HOSPITAL CORPORATION KAY COUNTY OKLAHOMA HOSPITAL COMPANY, LLC KENNETT
HMA, LLC KEY WEST HMA, LLC KIRKSVILLE HOSPITAL COMPANY, LLC KNOXVILLE HMA
HOLDINGS, LLC LAKEWAY HOSPITAL COMPANY, LLC LANCASTER HOSPITAL CORPORATION LAS
CRUCES MEDICAL CENTER, LLC LEA REGIONAL HOSPITAL, LLC LEBANON HMA, LLC LONGVIEW
CLINIC OPERATIONS COMPANY, LLC LONGVIEW MERGER, LLC LRH, LLC LUTHERAN HEALTH
NETWORK OF INDIANA, LLC MADISON HMA, LLC MARSHALL COUNTY HMA, LLC MARTIN
HOSPITAL COMPANY, LLC MARY BLACK HEALTH SYSTEM, LLC MCSA, L.L.C. MEDICAL CENTER
OF BROWNWOOD, LLC METRO KNOXVILLE HMA, LLC MISSISSIPPI HMA HOLDINGS I, LLC
MISSISSIPPI HMA HOLDINGS II, LLC MOBERLY HOSPITAL COMPANY, LLC NAPLES HMA, LLC
NATCHEZ HOSPITAL COMPANY, LLC

 

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

NATIONAL HEALTHCARE OF LEESVILLE, INC. NAVARRO REGIONAL, LLC NC-DSH, LLC
NORTHWEST ARKANSAS HOSPITALS, LLC NORTHWEST HOSPITAL, LLC NOV HOLDINGS, LLC NRH,
LLC OAK HILL HOSPITAL CORPORATION ORO VALLEY HOSPITAL, LLC PALMER-WASILLA HEALTH
SYSTEM, LLC PASCO REGIONAL MEDICAL CENTER, LLC PENNSYLVANIA HOSPITAL COMPANY,
LLC PHOENIXVILLE HOSPITAL COMPANY, LLC POPLAR BLUFF REGIONAL MEDICAL CENTER, LLC
PORT CHARLOTTE HMA, LLC POTTSTOWN HOSPITAL COMPANY, LLC PUNTA GORDA HMA, LLC QHG
GEORGIA HOLDINGS II, LLC QHG GEORGIA HOLDINGS, INC. QHG OF BLUFFTON COMPANY, LLC
QHG OF CLINTON COUNTY, INC. QHG OF ENTERPRISE, INC. QHG OF FORREST COUNTY, INC.
QHG OF FORT WAYNE COMPANY, LLC QHG OF HATTIESBURG, INC. QHG OF SOUTH CAROLINA,
INC. QHG OF SPARTANBURG, INC. QHG OF SPRINGDALE, INC. REGIONAL HOSPITAL OF
LONGVIEW, LLC RIVER OAKS HOSPITAL, LLC RIVER REGION MEDICAL CORPORATION ROH, LLC
ROSWELL HOSPITAL CORPORATION RUSTON HOSPITAL CORPORATION RUSTON LOUISIANA
HOSPITAL COMPANY, LLC SACMC, LLC SALEM HOSPITAL CORPORATION SAN ANGELO COMMUNITY
MEDICAL CENTER, LLC SAN ANGELO MEDICAL, LLC SCRANTON HOLDINGS, LLC SCRANTON
HOSPITAL COMPANY, LLC SCRANTON QUINCY HOLDINGS, LLC SCRANTON QUINCY HOSPITAL
COMPANY, LLC SEMINOLE HMA, LLC SHELBYVILLE HOSPITAL COMPANY, LLC SILOAM SPRINGS
ARKANSAS HOSPITAL COMPANY, LLC SILOAM SPRINGS HOLDINGS, LLC SOUTHEAST HMA
HOLDINGS, LLC SOUTHERN TEXAS MEDICAL CENTER, LLC SOUTHWEST FLORIDA HMA HOLDINGS,
LLC STATESVILLE HMA, LLC

 

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

TENNYSON HOLDINGS, LLC TOMBALL TEXAS HOLDINGS, LLC TOMBALL TEXAS HOSPITAL
COMPANY, LLC TRIAD HEALTHCARE, LLC TRIAD HOLDINGS III, LLC TRIAD HOLDINGS IV,
LLC TRIAD HOLDINGS V, LLC TRIAD NEVADA HOLDINGS, LLC TRIAD OF ALABAMA, LLC
TRIAD-ARMC, LLC TRIAD-EL DORADO, INC. TRIAD-NAVARRO REGIONAL HOSPITAL
SUBSIDIARY, LLC TULLAHOMA HMA, LLC TUNKHANNOCK HOSPITAL COMPANY, LLC VAN BUREN
H.M.A., LLC VENICE HMA, LLC VHC MEDICAL, LLC VICKSBURG HEALTHCARE, LLC VICTORIA
HOSPITAL, LLC VIRGINIA HOSPITAL COMPANY, LLC WEATHERFORD HOSPITAL CORPORATION
WEATHERFORD TEXAS HOSPITAL COMPANY, LLC WEBB HOSPITAL CORPORATION WEBB HOSPITAL
HOLDINGS, LLC WESLEY HEALTH SYSTEM LLC WHMC, LLC WILKES-BARRE BEHAVIORAL
HOSPITAL COMPANY, LLC WILKES-BARRE HOLDINGS, LLC WILKES-BARRE HOSPITAL COMPANY,
LLC WOODLAND HEIGHTS MEDICAL CENTER, LLC WOODWARD HEALTH SYSTEM, LLC

Acting on behalf of each of the Subsidiary Guarantors set forth above

 

By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

HEALTH MANAGEMENT ASSOCIATES, LP By:   Health Management General Partner, LLC,
its general partner TENNESSEE HMA HOLDINGS, LP By:   Health Management General
Partner I, LLC, its general parter QHG GEORGIA, LP By:   QHG Georgia Holdings
II, LLC, its general partner HOSPITAL MANAGEMENT SERVICES OF FLORIDA, LP By:  
HMA Services GP, LLC, its general partner HMA HOSPITALS HOLDINGS, LP By:  
Health Management General Partner, LLC, its general partner BROWNWOOD HOSPITAL,
L.P. By:   Brownwood Medical Center, LLC, its general partner CAROLINAS JV
HOLDINGS, L.P. By:   Carolina JV Holdings General, LLC, its general partner
COLLEGE STATION HOSPITAL, L.P. By:   College Station Medical Center, LLC, its
general partner CRESTWOOD HEALTHCARE, L.P. By:   Crestwood Hospital, LLC LAREDO
TEXAS HOSPITAL COMPANY, L.P. By:   Webb Hospital Corporation, its general
partner LONGVIEW MEDICAL CENTER, L.P. By:   Regional Hospital of Longview, LLC,
its general partner NAVARRO HOSPITAL, L.P. By:   Navarro Regional, LLC, its
general partner VICTORIA OF TEXAS, L.P. By:   Detar Hospital, LLC, its general
partner

Acting on behalf of each of the Subsidiary Guarantors set forth above

 

By:  

/s/ Edward W. Lomicka

Name:   Edward W. Lomicka Title:   Vice President and Treasurer

 

[Signature Page to Amendment No. 3 to the Credit Agreement]



--------------------------------------------------------------------------------

[Name of Revolving Credit Lender:1

 

By:  

 

Name:   Title:  

For any Revolving Credit Lender requiring a second signature block:

 

By:  

 

Name:   Title:]  

1 On file with Agent.

 

[Signature Page to Amendment No. 3 to the Credit Agreement]